 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER ALLEN VAN GESSEL,                    No. 1:18-cv-01478-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   DR. THOMAS MOORE, et al.,                        CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                   (Doc. No. 16)
16

17

18           Plaintiff Christopher Allen Van Gessel is a federal prisoner proceeding pro se and in

19   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S.

20   388 (1971) and the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b). The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23           On February 25, 2020, the assigned magistrate judge issued findings and

24   recommendations, recommending that this action proceed only against defendants Dr. Moore,

25   Physician’s Assistant (“PA”) Altuire, and PA Ballesil on plaintiff’s claims of medical

26   /////

27   /////

28   /////
                                                      1
 1   indifference under the Eighth Amendment and medical malpractice under the FTCA.1 (Doc. No.

 2   16.) It was also recommended that all of plaintiff’s other claims and named defendants be

 3   dismissed with prejudice due to plaintiff’s failure to state a cognizable claim. (Id.) The findings

 4   and recommendations were served on plaintiff and contained notice that any objections thereto

 5   were to be filed within fourteen (14) days of service. (Id.) On March 6, 2020, plaintiff filed

 6   timely objections. (Doc. No. 17.)

 7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 9   including plaintiff’s objections, the court concludes that the findings and recommendations are

10   supported by the record and proper analysis.

11           In his objections, plaintiff reiterates his claim that the allegedly unsafe work conditions

12   present at his place of employment constitute a violation of the Fifth and Eighth Amendments and

13   the Occupational Safety and Health Act of 1970 (“OSHA”), 29 U.S.C. §§ 651 et seq. (Doc. No.

14   17.) However, plaintiff’s objections do not address the magistrate judge’s conclusion that his

15   claims relating to the conditions of his employment are not cognizable under OSHA or the

16   framework for Bivens claims as set forth by the Supreme Court in Ziglar v. Abbasi, ___U.S.___,

17   137 S. Ct. 1843 (2017). (Doc. No. 16 at 16–20, 23–25, 27.)

18           Accordingly:

19           1.     The findings and recommendations issued on February 25, 2020, are adopted;

20           2.     This action may proceed on the following claims by plaintiff:
21                  a.      An Eighth Amendment medical indifference claim under Bivens against

22                          defendants Dr. Thomas Moore, PA Altuire, and PA Ballesil;

23   /////

24
     1
       The court notes that the magistrate judge also determined that “Plaintiff has stated cognizable
25   medical malpractice claims under the FTCA against the United States for failure to provide
26   Plaintiff with appropriate pain medication to treat Plaintiff’s excruciating pain.” (Doc. No. 16 at
     26.) That determination, however, appears to be inadvertently omitted from the conclusion of the
27   pending findings and recommendations. Accordingly, the court clarifies that it construes the
     findings and recommendations as also recommending that plaintiff’s FTCA claim against the
28   United States be allowed to proceed and will adopt that recommendation.
                                                       2
 1              b.       A medical malpractice claim under the FTCA against the United States;

 2        3.    All remaining claims and defendants are dismissed without leave to amend due to

 3              plaintiff’s failure to state a claim upon which relief may be granted as to them; and

 4        4.    This case is referred back to the magistrate judge for further proceedings,

 5              including initiation of service of process.

 6   IT IS SO ORDERED.
 7
       Dated:   April 9, 2020
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
